Title: To George Washington from Henry Knox, 13 November 1780
From: Knox, Henry
To: Washington, George


                        
                            Sir,
                            Camp, Bergen County, 13 Nov. 1780
                        
                        I take the liberty to state, for your Excellency’s consideration and decision, the case of two companies now
                            in Col. Lamb’s regiment of artillery. These companies, originally commanded by Captains Lee and Porter, were raised in the
                            State of Pennsylvania, have always been returned to the Board of War as part of the quota of that State, and for a
                            considerable time past adopted by it and received the benefits of stores, clothing, &ca.
                        It has been the anxious desire of the Government of Pennsylvania to have these companies annexed to Col.
                            Procters regiment, also raised in that State, and which is deficient in the number of companies. The affair has been
                            agitated in the Board of War and refered to Congress, and finally by the Board of War to Your Excellency on the 14th of
                            last August; as appears by the letters and papers herewith returned, which I received from Col. Harrison some time ago, in
                            order to make the annexation requested. The reason which has hitherto prevented was a point of delicacy to Col. Lamb,
                            in taking away from his regiment, against his consent, two companies which had been a part of it from its first formation,
                            and an opinion that a new arrangement of the Corps would take place; when the State of Pennsylvania might be gratified
                            without an injury to the service.
                        In the arrangement lately published the regiments of artillery are reduced from twelve to ten companies each.
                            These two taken from Col. Lambs would reduce the regiment to its establishment. Col. Procter’s regiment has but eight
                            companies—and these two added (having two others incorporated, viz. late Coren’s and Jones’s) would complete the number
                            equal to the establishment.
                        I beg leave to observe on this state of the case, that if the two companies should still remain in Lamb’s
                            regiment the service woud be deprived of the number they contain, which to be sure is small, both consisting only of forty
                            men for the war. As the State of New York obliged to raise one regiment of artillery, the State of Pennsylvania (being
                            also obliged to raise a regiment) would consider these men as part of the present demand.
                        I beg Your Excellency’s speedy determination, and am with the highest respect Your most obedt servt
                        
                            H. Knox
                        
                    